Exhibit 10.2

 

The CIT Group/Commercial Services, Inc.
300 South Grand Avenue
Los Angeles, California 90071

 

 

September 11, 2015

 

Hudson Clothing, LLC
2340 S. Eastern Avenue
Commerce, California 90040
Attention:                                         Legal Department

 

Re:                             Reaffirmation and Amendment of Collateral
Documents (“Reaffirmation”)

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Revolving Credit Agreement dated as of
September 30, 2013 (as amended, restated, modified or supplemented from time to
time, the “Loan Agreement”) among JOE’S JEANS INC., a Delaware corporation (the
“Parent”), HUDSON CLOTHING, LLC, a California limited liability company (the
“Administrative Borrower”), each Person from time to time joined as a Borrower
thereto (together with the Administrative Borrower, the “Borrowers”), the
Persons identified on the signature pages thereof as a “Guarantor” (together
with Parent and Borrowers, collectively, the “Loan Parties”), the Lenders party
thereto and THE CIT GROUP/COMMERCIAL SERVICES, INC., as Administrative Agent,
Collateral Agent and Swingline Lender (in such capacity, “Agent”) and (ii) those
certain documents listed on Schedule A attached hereto (each a “Collateral
Document” and collectively, the “Collateral Documents”).

 

Each of the Collateral Documents were entered into, and each grant of Collateral
to Agent, as described in such Collateral Documents, was made, in order to
secure certain Indebtedness including, without limitation, all Obligations of
Loan Parties under the Loan Agreement.

 

In connection with the foregoing, each of the undersigned Loan Parties hereby:

 

1.                                      acknowledges that the Loan Agreement is
being amended and restated pursuant to the terms of that certain Amended and
Restated Revolving Credit Agreement, dated as of the date hereof (the “Restated
Credit Agreement”; capitalized terms used and not defined herein shall have the
meanings assigned thereto in the Restated Credit Agreement) among Parent,
Borrowers, Guarantors, the financial institution(s) listed on the signature
pages thereof and their respective successors and Eligible Assignees (each a
“Lender” and collectively, “Lenders”) and Agent, in its capacity as agent for
Lenders under the Restated Credit Agreement;

 

2.                                      acknowledges and agrees that this
Reaffirmation is being given to induce Lenders and Agent to enter into the
Restated Credit Agreement;

 

--------------------------------------------------------------------------------


 

3.                                      ratifies and confirms that, except as
otherwise provided for herein and on Schedule A attached hereto, all of the
terms and conditions, representations and covenants contained in each of the
Collateral Documents shall remain in full force and effect after giving effect
to the execution and effectiveness of the Restated Credit Agreement; provided
that

 

(i)                                     all references to “Administrative
Borrower” in each of the Collateral Documents shall be amended to refer to
Hudson Clothing, LLC.

 

(ii)                                  the definition of “Borrower Obligations”
set forth in the Guarantee and Collateral Agreement (as defined below) is hereby
amended and restated in its entirety as follows:

 

“Borrower Obligations”:  with respect to any Borrower, (a) all unpaid principal
of and accrued and unpaid interest on the Loans (including interest that accrues
or that would accrue but for the filing of a bankruptcy case or similar
proceeding by a Grantor, whether or not such interest would be an allowable
claim under any applicable bankruptcy or other similar proceeding, and other
obligations accruing or arising after commencement of any case under any
bankruptcy or similar laws by or against any Grantor (or that would accrue or
arise but for the commencement of any such case)); (b) all Letter of Credit
Obligations; (c) the Borrowers’ liabilities to the Agents under any instrument
of guaranty or indemnity, or arising under any guaranty, endorsement or
undertaking which either Agent, on behalf of the Lenders, may make or issue to
others for the account of any Borrower, including any accommodations extended by
the Administrative Agent with respect to applications for Letters of Credit, the
Administrative Agent’s acceptance of drafts or the Administrative Agent’s
endorsement of notes or other instruments for any Borrower’s account and
benefit; and (d) and all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Grantors to the Lenders
or to any Lender, the Administrative Agent, the Collateral Agent or any
indemnified party arising under the Loan Documents.  Borrower Obligations shall
also include Ledger Debt owed by a Borrower to The CIT Group/Commercial
Services, Inc., as Factor and all other indebtedness and other obligations owing
to The CIT Group/Commercial Services, Inc., as Factor under the Factoring
Agreement.”

 

(iii)                               the definition of “Ledger Debt” set forth in
the Guarantee and Collateral Agreement is hereby amended and restated in its
entirety as follows:

 

“Ledger Debt”:  means the outstanding amount of any indebtedness for goods and
services purchased by a Borrower or its Affiliates from any Person whose
Accounts are factored by Factor or the face amount

 

2

--------------------------------------------------------------------------------


 

of any orders for goods which are to be purchased by a Borrower or its
Affiliates from any Person whose Accounts are factored by Factor pursuant to a
purchase order that has been credit approved by Factor.

 

(iv)                              the definition of “Secured Parties” set forth
in the Guarantee and Collateral Agreement is hereby amended and restated in its
entirety as follows:

 

“Secured Parties”:  the collective reference to (i) the Agents, (ii) the
Lenders, (iii) any Issuing Bank, (iv) any Person indemnified under the Loan
Documents and (v) the Factor.

 

4.                                      represents and warrants that no offsets,
counterclaims or defenses exist as of the date hereof with respect to any of the
undersigned’s obligations under any of the Collateral Documents;

 

5.                                      Joe’s Jeans Subsidiary Inc. (“Joe’s
Jeans”) is hereby joined as Guarantor under the Guarantee and Collateral
Agreement and Joe’s Jeans hereby, (i)  jointly and severally, unconditionally
and irrevocably, guarantees to the Administrative Agent, for the ratable benefit
of the Secured Parties (as defined in the Restated Credit Agreement) and their
respective successors and permitted assigns, the prompt and complete payment and
performance by (1) each Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations (as defined after giving
effect to this Reaffirmation) and (2) each of the other Guarantors when due
(whether at the stated maturity, by acceleration or otherwise) of their
Guarantor Obligations (including, in each case, amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. § 362(a))  and (ii) assumes in full, and further
acknowledges that it has all of the obligations of a Guarantor pursuant to the
Guarantee and Collateral Agreement, as reaffirmed hereby; and

 

6.                                      ratifies and confirms that references to
the phrase “Credit Agreement” in each of the Collateral Documents shall mean the
Restated Credit Agreement, and that the Secured Obligations under the Restated
Credit Agreement remain secured by the security interests and pledges granted by
the undersigned under and pursuant to the terms of each of the Collateral
Documents, as reaffirmed hereby.

 

This Reaffirmation shall become effective on the Effective Date.

 

Each Loan Party hereby represents and warrants that (a) this Reaffirmation and
each of the Collateral Documents, as amended and reaffirmed hereby, constitute
legal, valid and binding obligations of the Loan Parties and are enforceable
against each Loan Party in accordance with their respective terms (to the extent
that each Loan Party is a party to the applicable Collateral Document); (b) upon
the effectiveness of this Reaffirmation, each Loan Party hereby reaffirms all
covenants, representations and warranties made by such Loan Party in the
respective Collateral Documents to which each such Loan Party is a party, to the
extent the same are not amended hereby, and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date

 

3

--------------------------------------------------------------------------------


 

of this Reaffirmation; (c) no Event of Default has occurred and is continuing or
would exist after giving effect to this Reaffirmation; and (d) no Loan Party has
any defense, counterclaim or offset with respect to any Collateral Document to
which such Loan Party is a party.

 

Upon the effectiveness of this Reaffirmation, each reference in each Collateral
Document to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the applicable Collateral Document as
amended hereby. Except as specifically amended herein, each Collateral Document,
and all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed. The execution, delivery and effectiveness of this
Reaffirmation shall not operate as a waiver of any right, power or remedy of
Agent, nor constitute a waiver of any provision of any Collateral Document, or
any other documents, instruments or agreements executed and/or delivered under
or in connection therewith.

 

This Reaffirmation shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and shall be governed by and
construed in accordance with the laws of the State of New York.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

This Reaffirmation may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic transmission (including in “PDF”
or similar format) shall be deemed to be an original signature hereto.

 

 

Very truly yours,

 

 

 

THE CIT GROUP/COMMERCIAL SERVICES, INC., individually, as Administrative Agent,
Collateral Agent, Swingline Lender and Lender

 

 

 

 

 

By:

/s/ Kulwant Kaur

 

Name:

Kulwant Kaur

 

Title:

Vice President

 

 

 

 

Consented and Agreed to:

 

 

 

JOE’S JEANS INC.

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

 

 

JOE’S JEANS SUBSIDIARY, INC.

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

 

 

HUDSON CLOTHING, LLC

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

 

Name:

Hamish Sandhu

 

Title:

Treasurer

 

 

Signature Page to Reaffirmation of Collateral Documents

 

--------------------------------------------------------------------------------


 

INNOVO WEST SALES, INC.

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

 

 

JOE’S JEANS RETAIL SUBSIDIARY, INC.

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

 

 

HUDSON CLOTHING HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

 

 

 

 

HC ACQUISITION HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

Signature Page to Reaffirmation of Collateral Documents

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

COLLATERAL DOCUMENTS

 

1.                                      Guarantee and Collateral Agreement dated
as of September 30, 2013, as amended, restated, supplemented or modified from
time to time, among Parent, Joe’s Jeans, Administrative Borrower, Joe’s Jeans
Retail Subsidiary, Inc., Hudson Holdings, Innovo West Sales, Inc., HC
Acquisition Holdings, Inc. and Agent (the “Guarantee and Collateral Agreement”).

 

2.                                      Trademark Security Agreement, dated as
of September 30, 2013, as amended, restated, supplemented or modified from time
to time, by and among Joe’s Jeans and Administrative Borrower.

 

3.                                      Trademark Security Agreement
(Supplemental), dated as of May 1, 2014, as amended, restated, supplemented or
modified from time to time, by and among Joe’s Jeans and Administrative Borrower

 

4.                                      Collateral Assignment dated as of
September 30, 2013, as amended, restated, supplemented or modified from time to
time, made by Parent to Agent.

 

--------------------------------------------------------------------------------